J-A17038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF WALTER EDMONDS,                  :   IN THE SUPERIOR COURT OF
    DECEASED                                   :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ATA ZANDIEH                     :
                                               :
                                               :
                                               :
                                               :   No. 625 EDA 2022

                  Appeal from the Decree Entered November 5, 2021
                 In the Court of Common Pleas of Philadelphia County
                        Orphans' Court at No(s): 88DE of 2020


BEFORE:        PANELLA, P.J., NICHOLS, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                             FILED DECEMBER 19, 2022

        Ata Zandieh appeals from the orphans’ court decree that dismissed his

petition for specific performance of an agreement of sale of real property. By

its very language, the decree denied Zandieh relief because the agreement

was     “not   enforceable[.]”    Decree, entered      11/5/21.   The   lower   court

concluded it could not “order specific performance as the [s]pecific [d]evisee

contracted for more [p]roperty than he had and [Zandieh, as p]etitioner[,]

was aware of the discrepancy regarding the [p]roperty devised in the [w]ill.”

Id. On appeal, Zandieh raises five issues, principally contesting the lower

court’s determination that there was no “meeting of the minds” between the

parties related to the apparent discrepancy between the will and sale of real

property and further, that the court failed to ascertain the testamentary

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-A17038-22



intent of the decedent to resolve this incongruency. We vacate and remand

with instructions.

      As established by the lower court:

            Walter Edmonds, [d]ecedent, died on June 12, 2011, a
      resident of Philadelphia, Pennsylvania.

          Decedent left a       [l]ast   [w]ill   and   [t]estament   dated
      November 28, 1988.

            Decedent’s [w]ill was admitted to probate by the Register
      of Wills of Philadelphia County and [l]etters of [a]dministration
      [de bonis non cum testamento annexo] were issued to Pamela
      Edmonds, Walter F. Edmonds, and Zachary S. Edmonds at File
      No. W3041-2011.

            At the time of death, [d]ecedent owned real property [at
      239-243 South Farragut Street, formerly South Farragut
      Terrace], Philadelphia, Pennsylvania 19139.

            Under Article S[eventh] of the              [l]ast [w]ill and
      [t]estament, … [real p]roperty ([described        as] 239-241 South
      Farragut Street) was specifically devised         to [d]ecent’s son,
      Langston Alexander Edmonds, his heirs and         assigns forever. As
      such, Langston Alexander Edmonds is the           [s]pecific [d]evisee
      herein.

            On August 13, 2019, an [a]greement of [s]ale was entered
      into between Langston Alexander Edmonds, [r]espondent and
      seller in the [a]greement, and Ata Zandieh, [p]etitioner and
      buyer in the [a]greement, where parties agreed that Ata Zandieh
      would purchase property at 239-243 South Farragut Street,
      Philadelphia, Pennsylvania for the total purchase price of
      $264,200.00.

             On January 20, 2020, Ata Zandieh … filed a [p]etition for
      [c]itation for [s]pecific [p]erformance of [a]greement of [s]ale of
      [r]eal [p]roperty[,] at issue herein. Petitioner requested [the
      lower c]ourt [to] issue a [d]ecree directing [r]espondents,
      Pamela Edmonds, Walter F. Edmonds, and Zachary S. Edmonds,
      [a]dministrators of the [e]state of Walter Edmonds, [d]eceased,

                                     -2-
J-A17038-22


      and to Langston Alexander Edmonds, [r]espondent and [s]pecific
      [d]evisee of the [p]roperty located [on] … South Farragut Street,
      Philadelphia, Pennsylvania 19139, to appear for a scheduled
      [r]eal [e]state [c]losing in a title office chosen by … Ata Zandieh,
      within thirty days from the date of the [d]ecree and the sale of
      the [p]roperty shall proceed in accordance with the terms of the
      [a]greement of [s]ale dated August 13, 2019.

Opinion Sur Decree, dated 11/4/21, at 1-2.

      In contrast, the respondents argued that because the will explicitly

referenced and devised “239-241 South Farragut Street” instead of “239-

243 South Farragut Street,” the entity known as “239-243 South Farragut

Street,” or at least the “243” component of the address, was not

transferrable under the will to Langston Alexander Edmonds. As such, any

agreement by Langston that purported to sell “239-243 South Farragut

Street,” as a unified piece of real property, was unenforceable.

      Eventually, the lower court held a one-day trial to resolve the petition,

which resulted in the petition’s dismissal. Specifically, the court found the

agreement to be unenforceable because the devisee, Langston, contracted

for more property than he was entitled to acquire under the will.

      Predicated on this determination, Zandieh filed a timely notice of

appeal, and the relevant parties have complied with their obligations under

Pennsylvania Rule of Appellate Procedure 1925.

      On appeal, Zandieh presents five questions:

      1. Did the lower court abuse its discretion or commit an error of
         law in finding that the parties to the agreement of sale did not
         have a meeting of the minds as to what property was to be
         conveyed under the agreement?



                                     -3-
J-A17038-22


      2. Did the lower court err by not addressing the issue of
         testamentary intent regarding the property that was to be
         conveyed under the will?

      3. Did the lower court err in not finding that the evidence
         presented at trial conclusively established that a mistake was
         made in the address of the real property to be conveyed
         under the will?

      4. Did the lower court err by not compelling the estate’s
         administrators to convey title to the property to the devisee
         and it not awarding specific performance?

      5. Did the administrators need to be parties to the agreement
         for it to be enforceable, as title to the real property passed to
         the devisee at decedent’s death as a matter of law?

See Appellant’s Brief, at 4-5.

      In reaching its conclusion, the court believed it was limited to

consideration of the will and the agreement of sale, as written. See Opinion

Sur Appeal, dated 3/30/22, at 11. Specifically, the court wrote that:

      [t]he parties admitted that under Article S[eventh] of the [will],
      said [p]roperty (239-241 South Farragut Street) was specifically
      devised to [Langston]. The parties also admittedly entered into
      the [a]greement of [s]ale … with an agreement to purchase
      property at 239-243 South Farragut Street, Philadelphia,
      Pennsylvania 19139. It is further admitted that the [w]ill only
      specifically devised the [p]roperty at 239-241 South Farragut
      Street to Langston[.] As such, Langston … was the [s]pecific
      [d]evisee of the [p]roperty because he is a person or entity that
      is named in the [w]ill to receive specific real estate that
      belonged to the [d]ecedent.

Id., at 12-13. However, it is at this juncture where the court, absent

citation, asserted that it was required to “look to the four corners of the

[w]ill to determine what [p]roperty the [d]evisee was entitled to transfer.”

Id., at 13.

                                     -4-
J-A17038-22


      Appearing to be based solely on the fact that there is a numerical

disagreement between the address contained in the will and the address

written into the agreement of sale for real property, the court found that

there was “no mutual meeting of the minds in forming the contract because

the contract … [was] for more [p]roperty that the [s]pecific [d]evisee … was

entitled to sell as he was only devised the [p]roperty at 239-241 South

Farragut Street.” Id. The court continued: “the [w]ill cannot be read to

imply [p]roperty not devised.” Id. The court further indicated that any

challenge to the will’s apparent error is “a matter of contesting the [w]ill and

is not an issue before t[he] [c]ourt.” Id., at 14.

      Preliminarily, we note that:

      the Orphans’ [c]ourt is a court of equity, [which means] that in
      the exercise of its limited jurisdiction conferred entirely by
      statute, it applies the rules and principles of equity. In equity
      matters, [w]e must accept the trial court's finding of fact, and
      cannot reverse the trial court's determination absent a clear
      abuse of discretion or error of law. The trial court's conclusions
      of law, however, are not binding on an appellate court because it
      is the appellate court's duty to determine if the trial court
      correctly applied the law to the facts of the case. If a decision of
      the Orphans’ court lacks evidentiary support, this Court has the
      power to draw [our] own inferences and make [our] own
      deductions from facts and conclusions of law.

In re Adoption of R.A.B., 153 A.3d 332, 334–35 (Pa. Super. 2016)

(citations omitted) (brackets in original).

      If there is a scrivener’s error in a will, such a mistake “may be

established by parol evidence and the instrument reformed accordingly.” In

re Duncan’s Estate, 232 A.2d 717, 720 (Pa. 1967).

                                      -5-
J-A17038-22


      Here, it is unclear the legal basis by which the lower court believed it

was required to facially accept the will’s contents without any further

consideration into whether a drafting error, in fact, had been committed.

Effectively, the court reviewed the will and the agreement, saw that there

was a numerical inconsistency between the documents, and concluded that

Langston could not agree to sell property that was not literally devised to

him under the will.

      We recognize that this is a unique case. As best as can be discerned

from the record, in seeking specific performance, Zandieh filed a petition

against the estate requiring its administrators to execute a deed that would

transfer the property to Langston, as devisee, who was then to act in

accordance with the agreement of sale in immediately conveying title of the

property to Zandieh. Despite the court’s determination, when juxtaposed

against the present facts, we believe that further development into the

question of the court’s ability to either interpret or correct a will warrants

further consideration. While we agree that a valid contract requires a

meeting of the minds to be thereafter operational, there was no analysis into

whether the court had any power to hear parol evidence and act accordingly,

other than a bald sentence claiming that will reformation is exclusively

germane to a will contest, which was, in its words, not an issue presently

before the court.

      On remand, the court is to explicitly determine, based on the action


                                    -6-
J-A17038-22


before it, if it has the power to ascertain whether there is an error in the will.

If it finds in the affirmative, then, the court must decide whether parol

evidence establishes that will reformation is necessary and proceed from

there.

      Decree    vacated.   Case   remanded     with   instructions.   Jurisdiction

relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




                                      -7-